Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 11:
1) The prior art by Braginsky et al. Publication No. US 2018/0366945 discloses a shutdown control system, comprising:
a main circuit being a series circuit formed by connecting output ends of a plurality of shutdown circuits in series, or a series-parallel circuit formed by connecting output ends of a plurality of shutdown circuits in series to form a series circuit and connecting output ends of a plurality of the series circuits in parallel, wherein an input end of each of the plurality of shutdown circuits is connected to at least one of direct current power supplies in a distributed power generation system [Fig. 1F, the main circuit 100b shows the arrangement of a string of plurality of PVs connected in series and the second plurality of series connected PVs are connected in parallel with the first string as shown].
However, the prior art does not disclose a control circuit comprising a system control unit (SCU), one or more auxiliary control units (ACU), and a plurality of power source control units (PCU) corresponding to the plurality of shutdown circuits, wherein
the SCU is configured to transmit a first mode control instruction when a first condition is satisfied, and each of the ACUs is configured to transmit a second mode control 
the target operation mode comprises a security mode and a normal operation mode being a mode other than the security mode, and in the security mode, an output voltage of the shutdown circuit corresponding to the PCU is limited to control an output voltage of the series circuit to be in a security voltage range.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836